IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Humanus Corporation,                             :
                                Petitioner       :
                                                 :
                 v.                              :   No. 1193 C.D. 2019
                                                 :   Submitted: August 7, 2020
Unemployment Compensation                        :
Board of Review,                                 :
                    Respondent                   :


BEFORE:         HONORABLE P. KEVIN BROBSON, Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE J. ANDREW CROMPTON, Judge


OPINION
BY JUDGE CROMPTON                                    FILED: October 23, 2020
                Humanus Corporation (Humanus)1 petitions for review from an order
of the Unemployment Compensation Board of Review (Board) finding Patrick Rein
(Claimant) not ineligible for unemployment compensation (UC) benefits under
Section 402(h) of the Unemployment Compensation Law (Law),2 after concluding

       1
           Humanus describes itself as

                an academic and related therapy referral provider. Humanus’ clients are
                private, public, charter and cyber schools throughout the nation. Humanus’
                business model is based off of a passion for helping others - which is
                accomplished by locating/recruiting qualified [i]ndependent [c]ontractors,
                which fit the specific needs of Humanus’ clients. Humanus then refers these
                [i]ndependent [c]ontractors to schools throughout the nation in need of
                special services.

Humanus’ Br. at 5.

                2
                    Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43
P.S. §802(h).
Claimant was not self-employed.3 Humanus asserts that the Board erred as a matter
of law in determining Claimant was not self-employed where there was substantial
evidence to the contrary. Discerning no error below, we affirm.


                                    I.      Background
              Claimant was last employed at Lighting by Jared as a full-time
customer care agent on December 11, 2018, and was laid off due to lack of work.
Certified Record (C.R.), Item No. 15, Unemployment Compensation (UC) Referee’s
Decision/Order, Finding of Fact (F.F.) No. 1. Claimant was subsequently hired as
an independent contractor with Humanus to work as a tutor for students referred to
Humanus by the Achievement House Cyber Charter School (School) at a rate of
$18.00 per hour.      F.F. No. 3.        On December 19, 2018, Claimant signed an
independent contractor agreement with Humanus and completed a federal W-9 tax
form. F.F. No. 4. The UC referee determined that Claimant would receive a federal
1099 tax form from Humanus at the end of the 2019 tax year, that Claimant was
aware no taxes or deductions were being taken from his pay, and that Claimant was
also aware that Humanus considers him to be an independent contractor. F.F. Nos.
5 and 6. Claimant does not receive any benefits in addition to his hourly rate of pay,
such as pay for leave or medical insurance. However, he is required to submit a
weekly invoice for his hours tutoring the School’s students, and he submits case
notes to a Humanus representative. F.F. Nos. 7 and 8. Humanus bills the School
and, in turn, pays Claimant once a month, via direct deposit. F.F. No. 9.



       3
        Accordingly, the Board also determined that there was no overpayment to Claimant for
the weeks ending January 19, 2019, through February 16, 2019.



                                             2
             Claimant uses his own laptop computer to complete his tutoring duties,
online, through a Zoom meeting room provided by Humanus. F.F. Nos. 10 and 11.
Claimant is free to work for other companies while providing his services to
Humanus. F.F. No. 12. Claimant pays for his own clearances, as necessary, to tutor
students. F.F. No. 13. Claimant is not required to attend any meetings with a
Humanus representative, and he performs his tutoring duties from home. F.F. No.
15. Claimant was not provided any training by Humanus in regard to tutoring
students. F.F. No. 16. Claimant is not required to provide any teaching supplies,
and he may reject referrals from Humanus if he so chooses. F.F. Nos. 17 and 18.
Claimant has not previously provided tutoring services as an independent contractor
for any other company and is not currently doing so. F.F. No. 19. Claimant began
working 32 hours per week at Clyde Peeling’s Reptile Land, in addition to his work
tutoring students through Humanus, for approximately 15 hours per week. F.F. No.
20.


             Reversing the initial determination of the UC service center, the UC
referee determined that Claimant is not ineligible for UC benefits in accordance with
Section 402(h) of the Law.


                      II.    UC Referee’s Decision and Order
             Section 402(h) of the Law, 43 P.S. §802(h), states, in pertinent part:
“An employe shall be ineligible for compensation for any week in which he is
engaged in self-employment.”

             The Law does not define “self-employment,” but Section 4(l)(2)(B) of
the Law defines “employment” as follows:


                                         3
              Services performed by an individual for wages shall be deemed
              to be employment subject to this act, unless and until it is shown
              to the satisfaction of the department that -- (a) such individual
              has been and will continue to be free from control or direction
              over their performance of such services both under his contract
              of service and in fact; and (b) as to such services such individual
              is customarily engaged in an independently established trade,
              occupation, profession or business.[4]

43 P.S. §753(l)(2)(B).

              The UC referee explained the two-pronged test for determining whether
a worker is an employee, noting that the courts in Pennsylvania have held the
purported employer has the burden of proving the claimant is self-employed, i.e.,
free from direction and control and customarily engaged in an independently
established trade, occupation, business, or profession. Based on this test, the UC
referee determined that Humanus had not met its burden of showing Claimant, here,
was self-employed, and thus, Claimant was not ineligible for UC benefits pursuant
to Section 402(h) of the Law. Accordingly, the referee reversed the determination
of the UC service center.5 C.R., Item No. 15. Humanus subsequently appealed to
the Board.




       4
         Parts (a) and (b), as noted here, are commonly referred to as the “two-pronged test” to
determine whether an applicant for unemployment benefits was an employee or independent
contractor at the time of separation from employment. Minelli v. Unemployment Comp. Bd. of
Review, 39 A.3d 593, 595 (Pa. Cmwlth. 2012).

       5
         The UC referee also dismissed the UC service center’s determination of a non-fault
overpayment of $1,500 for Claimant’s claim weeks ending January 19, 2019, through February
16, 2019. C.R., Item No. 15.


                                               4
                       III.   The Board’s Decision and Order
             Noting that, under Section 4(l)(2)(B) of the Law, a claimant is
presumed to be an employee, regardless of the parties’ views of the relationship, the
Board acknowledged that the purported employer may rebut this presumption by
showing that the claimant was free from control or direction in performing his work
and that he was customarily engaged in an independently established trade,
occupation, profession, or business while performing services.


             In the present case, the Board opined Claimant was “largely free from
control and direction from Humanus.” C.R., Item No. 20, Bd. Op. at 3. In reaching
this conclusion, the Board determined Claimant (1) was provided a fixed rate of $18
per hour but that he could have negotiated his rate, (2) may decline any client
referred to him by Humanus, (3) has hours set by the client, i.e., the School, (4)
received no training or resources from Humanus, except access to a video
conferencing tool, (5) uses his own laptop computer, (6) buys his own supplies and
receives the teaching curriculum from the School, and (7) secures and pays for his
own background checks and clearances as necessary. In this regard, the Board
determined Humanus satisfied the first prong of the two-pronged test. Id.


             As to whether Claimant is customarily engaged in an independently
established trade, occupation, profession, or business, the Board determined that (1)
Claimant had not worked as a tutor prior to his relationship with Humanus, (2) he is
only serving one client, i.e., the School, even though he is permitted to provide
tutoring services on his own or through a competing company, and (3) he was only
providing 15 hours of tutoring services per week to the School prior to accepting



                                         5
work at Clyde Peeling’s Reptile Land after the School decreased his hours. Id. Thus,
the Board found these circumstances weighed against a conclusion that Claimant
was customarily engaged in an independently established profession or trade, and
accordingly, he was not ineligible for benefits under Section 402(h) of the Law. The
Board affirmed the UC referee, granting UC benefits and determining there was no
previous overpayment of UC benefits. C.R., Item No. 20, Bd. Op. at 4. Humanus
now petitions this Court for review.6


                                        IV.     Arguments
                                      A. Humanus’s Arguments
               On appeal to this Court, Humanus agrees that the Board correctly
determined Claimant is free from the direction and control of Humanus, and thus,
the first prong of the two-pronged test was satisfied. Citing Danielle Viktor, Ltd. v.
Department of Labor and Industry, Bureau of Employer Tax Operations, 892 A.2d
781 (Pa. 2006); Stage Road Poultry Catchers v. Department of Labor and Industry,
Office of Unemployment Compensation, Tax Services, 34 A.3d 876 (Pa. Cmwlth.
2011); and Gill v. Department of Labor and Industry, Office of Unemployment
Compensation Tax Services, 26 A.3d 567 (Pa. Cmwlth. 2011), Humanus argues that
satisfaction of the second prong of the two-part test, i.e., whether services are


       6
          Our review is limited to determining whether the Board’s findings were supported by
substantial evidence, whether the Board committed an error of law, or whether constitutional rights
were violated. Dep’t of Corr. v. Unemployment Comp. Bd. of Review, 943 A.2d 1011 (Pa. Cmwlth.
2008). The Board’s findings of fact are conclusive on appeal as long as they are supported by
substantial evidence. Grieb v. Unemployment Comp. Bd. of Review, 827 A.2d 422 (Pa. 2003).
“Substantial evidence is defined as evidence a reasonable mind might accept as sufficient to
support the conclusion reached.” Frimet v. Unemployment Comp. Bd. of Review, 78 A.3d 21, 26
n.7 (Pa. Cmwlth. 2013).



                                                6
customarily performed in an independent trade or business, is based on three relevant
factors: (1) whether the claimant was also able to perform the same services for
others, (2) whether the nature of the business compelled the claimant to perform
those services only for a single employer, and (3) whether the claimant worked on a
job-by-job basis and was free to accept or reject assignments. Humanus’s Br. at 14.


               Humanus states:

               Importantly, the fact that the work does not require advanced
               skills or specialized training does not preclude it from being an
               established, independent trade or business under Section
               4(l)(2)(B). Stage [Rd.] Poultry Catchers, 34 A.3d at 892 n.11.[7]
               In addition, where Claimant is free to accept or reject an
               assignment, the individual generally is not considered to look to
               a single employer for the continuation of such services. Danielle
               Viktor, 892 A.2d at 801. The Supreme Court in Danielle Viktor
               further held that “[i]t is difficult to fathom a situation where
               someone other than an individual engaged in his or her own
               business would possess the [. . .] prerogative to accept or reject
               assignments at will, to work only when he or she chose to.”
               [Danielle Viktor, 892 A.2d at 797].

Humanus’s Br. at 15.




       7
          In Stage Road Poultry Catchers, this Court determined that individuals who worked
catching chickens for Stage Road Poultry Catchers were engaged in a business, trade, or
occupation where the chicken catchers were (1) free to accept or reject assignments, (2) free to
catch chickens for another entity, and (3) free to decide whether to provide services on a job-by-
job basis. We held that the Department erred when it determined that the workers were not free
from direction and control in the performance of their work. In addition, we noted that “[a]lthough
poultry catching may not require advanced skill sets, this does not preclude a finding of it being a
trade, occupation, or business.” Stage Rd. Poultry Catchers, 34 A.3d at 892 n.11.



                                                 7
            Humanus argues that, in the present matter, the evidence of record
establishes Claimant was self-employed at all relevant times. Specifically, he was
able to perform the same services for other schools while working for the School, if
he so chose, and he had the ability to accept and reject assignments. Humanus
asserts:


            The fact that he did not perform tutoring services for other
            employers is irrelevant and immaterial. This is because the issue
            in determining whether the type of work constitutes an
            independent trade or business is whether the claimant was
            restricted from performing the services for others and whether
            anything in the nature of the work limits it to a single employer,
            not whether the claimant chooses to work for third parties. Stage
            [Rd.] Poultry Catchers, 34 A.3d [876]; Schneider v.
            Unemployment Comp. Bd. of Review, 12 A.3d 754 (Pa. Cmwlth.
            2010).

Humanus’s Br. at 17.

            Humanus adds that the present case is akin to the situation in Pasour v.
Unemployment Compensation Board of Review, 54 A.3d 134 (Pa. Cmwlth. 2012),
where the claimant provided legal services to clients through an attorney referral
company called Abelson Legal Search (Abelson), which is similar to Humanus. In
Pasour, when the claimant’s legal services were completed for the client to whom
he had been referred, claimant sought unemployment compensation, asserting that
Abelson was his employer. “The Board held, and this Court affirmed, that because
he could perform legal services for anyone and was free to refuse referrals from
Abelson, he was customarily engaged in an independently established trade or
business.” Humanus’s Br. at 19.




                                         8
             Humanus argues that, since Claimant, here, was able to provide services
to more than one entity, could look to more than one entity for assignments, worked
on a job-by-job basis, and was free to accept or reject assignments, he was self-
employed. Humanus adds that the fact Claimant only worked for one employer, for
15 hours per week, is irrelevant and immaterial. Humanus’s Br. at 19.


             Based on the foregoing assertions, Humanus contends that Claimant is,
and at all relevant times has been, a self-employed independent contractor and that
the Board’s Opinion should be reversed.


                                 B. The Board’s Argument
             “The Board concedes, as it concluded in its Decision, that Claimant was
free from direction and control of Humanus. However, [the Board asserts] Humanus
failed to prove that Claimant was customarily engaged in an independently-
established trade, occupation, profession or business.” Board’s Br. at 8.


             The Board contends that Claimant is not, and was not, “customarily
engaged” in tutoring, as his hours working as a tutor, through Humanus, were limited
to approximately 15 hours per week. Relying, in part, on Silver v. Unemployment
Compensation Board of Review, 34 A.3d 893, 894-95, 897 (Pa. Cmwlth. 2011), the
Board notes that “this Court held that a claimant who, after an application for UC
benefits, spent only three hours in telephone consultations on an intermittent, ‘as-
needed basis’ was not self-employed because the work was ‘de minimis and
insufficient to prove that she was customarily engaged in an independently[-]
established trade, occupation, profession or business.’” Board’s Br. at 8-9. In



                                          9
addition, the Board notes that, in Minelli v. Unemployment Compensation Board of
Review, 39 A.3d 593, 598 (Pa. Cmwlth. 2012), “this Court held that a claimant, after
an application for benefits, was not customarily engaged in an independently-
established trade, occupation, profession or business by providing 22 hours of
service over a three-day period on an ‘as needed’ basis.”8 Board’s Br. at 9.


               Further, the Board argues “Humanus did not prove that Claimant was
customarily engaged in tutoring when he did not provide tutoring work for others or
hold himself out as capable of doing so.” Board’s Br. at 9. The Board notes that,
similarly, in Staffmore, LLC v. Unemployment Compensation Board of Review, 92
A.3d 844 (Pa. Cmwlth. 2014), “a claimant who worked seven hours as a [therapeutic
support staff (TSS)] for one entity was not customarily engaged in such activity
because the claimant did not provide the same services to other employers nor did
he hold himself out as capable of providing such services to anyone other than
Staffmore.”9 Board’s Br. at 9. The Board adds that, in Staffmore, this Court


       8
         In Minelli, this Court reversed a Board order denying benefits to a claimant who was last
employed as a consultant by DK Harris Consulting, pursuant to an independent contractor
agreement. In Minelli, the claimant worked a total of 22 hours and used her own equipment, signed
an independent contractor agreement, submitted an invoice for her services, and was free to
perform work for other parties. In Minelli, this Court determined that the claimant performed work
for DK Harris Consulting on an “as needed” basis and had ultimately performed just 22 hours of
work over 3 days and that this was “‘simply not enough to demonstrate that [Claimant] is
customarily engaged in an independently established trade, occupation, profession or business.’”
Minelli, 39 A.3d at 598 (citing Silver v. Unemployment Comp. Bd. of Review, 34 A.3d 893, 898
(Pa. Cmwlth. 2011)).

       9
         In Staffmore, we relied on our earlier opinion in Haines v. Unemployment Compensation
Board of Review (Pa. Cmwlth., No. 2522 C.D. 2011, filed December 5, 2012), in which we
determined that a claimant, who also worked as a TSS through Staffmore, but served only one
client for 34 hours per week over a two-year period, was not customarily engaged as a TSS
(Footnote continued on next page…)

                                               10
reasoned specifically that the word “customarily,” as used in Section 4(l)(2)(B) of
the Law, means “habitual with an individual” or a “repeated practice.” Board’s Br.
at 8 (quoting Staffmore, 92 A.3d at 847-848).


               The Board asserts that, here, “Claimant had not tutored prior to his
relationship with Humanus, nor was he doing so for other students,” and “[t]here
[was] no evidence that Claimant held himself out for tutoring outside of his work for
Humanus.” Board’s Br. at 10. In addition, the Board notes that Claimant sought
non-tutoring work after the School decreased his work hours. Id. Thus, “like the
claimants in Haines and Staffmore, Claimant did not have a repeated or routine
practice to satisfy the customarily engaged component under Section 4(l)(2)(B) of
the Law. Additionally, Claimant was working approximately 32 hours per week for
Clyde Peeling’s Reptile Land and about 15 hours per week in tutoring.” Id. The
Board maintains that, like the claimant in Haines, Claimant, in the present matter,
could not practically work anywhere else and, thus, was not commonly or repeatedly
engaged as a tutor. Id.


               Citing “Lowman v. Unemployment Compensation Board of Review,
178 A.3d 896 (Pa. Cmwlth.) (en banc), [pet. for allowance of appeal] granted, 199
A.3d 862 (Pa. 2018),”10 the Board argues that a claimant for UC benefits cannot be


because, practically speaking, she could not work for any other entity in a similar capacity and did
not hold herself out as available for employment as a TSS for anyone other than Staffmore.

       10
           We note here that, after the Board submitted its brief in this matter, our Supreme Court
filed its opinion in Lowman v. Unemployment Compensation Board of Review, __ A.3d __ (Pa.,
No. 41 EAP 2018, filed July 24, 2020), affirming this Court and addressing the “positive steps”
analysis. We analyze this in our “Discussion” section below.



                                                11
disqualified unless he takes positive steps to embark on an independent trade or
business. The Board adds that a claimant who, after applying for and receiving UC
benefits, is not self-employed when his actions do not reflect an “entrepreneurial
spirit” or “intentions of starting a new business [or] trade.” Board’s Br. at 11 (citing
Lowman, 178 A.3d at 903) (quoting, in part, Buchanan v. Unemployment Comp. Bd.
of Review, 581 A.2d 1005, 1008 (Pa. Cmwlth. 1990)). The Board asserts that,
“[h]ere, Claimant did not take any steps to hold himself out as a tutor, such as
advertising or incorporating. Instead, Claimant’s tutoring hours declined, so he
sought non-tutoring work with [Clyde Peeling’s] Reptile Land, further supporting
the idea that his tutoring activity was simply a means to earn additional money and
not an ‘entrepreneurial spirit with all intentions of starting a new business, trade,
profession or occupation.’” Board’s Br. at 11-12 (quoting Buchanan, 581 A.2d at
1008).


             Addressing Humanus’s reliance on our opinion in Pasour, the Board
contends Pasour is distinguishable from the matter sub judice. As the Board notes,
the claimant in Pasour was not already receiving UC benefits as a result of his
separation from prior employment, but was seeking to qualify for benefits, while,
here, Claimant had already qualified for UC benefits based on his prior employment.
Further, unlike the claimant in Pasour, who was an attorney, there is no evidence
that Claimant in the present matter held himself out as capable of performing tutoring
services for anyone else who wanted them. “In fact, the claimant in Pasour had
worked as an attorney for approximately 8 years prior to the relationship with the
referral company, thus satisfying the statutory requirement to be ‘customarily




                                          12
engaged’ in the trade or profession. Therefore, Pasour does not require a different
result here.” Board’s Br. at 13 (citation omitted).


               The Board further argues that Humanus’s reliance on Stage Road
Poultry Catchers is misplaced, noting the issue before us is not whether Humanus is
an employer for purposes of UC tax contributions, as in Stage Road Poultry
Catchers, but, rather, whether Claimant’s activities as a tutor, through Humanus,
constitutes self-employment.


                                    V.     Discussion
               At the outset, we observe that the act of signing an independent
contractor agreement does not, in and of itself, establish independent contractor
status. Sharp Equip. Co. v. Unemployment Comp. Bd. of Review, 808 A.2d 1019
(Pa. Cmwlth. 2002). We also observe that, “in concluding whether an employment
relationship exists, no single factor is controlling.” Clark v. Unemployment Comp.
Bd. of Review, 129 A.3d 1272, 1278 (Pa. Cmwlth. 2015). In the present matter, the
parties agree that Claimant operated free from Humanus’s direction and control, in
satisfaction of the first prong of the two-pronged test, thus this matter is narrowed to
the issue of whether Humanus met its burden on the second prong of the test set out
in Section 4(l)(2)(B) of the Law, i.e., whether Humanus proved that Claimant was
customarily engaged in an independently-established trade, occupation, profession,
or business.


               There is no dispute that, among other things, Claimant signed an
independent contractor agreement with Humanus, that Humanus provided referrals



                                          13
to Claimant which he was permitted to accept or refuse, and that Humanus did not
provide Claimant with any tools or equipment to perform his tutoring services.
Claimant received no training or resources from Humanus, except access to a video
conferencing tool. He uses his own laptop computer, and he buys his own supplies.
In addition, Claimant obtains, and pays for, his own background checks and
clearances.


              In our en banc opinion in Lowman, we re-enunciated standards set forth
in our earlier opinion in Buchanan, in which we looked to whether the claimant had
taken a “positive step” toward establishing a business. Lowman, 178 A.3d at 900
(quoting Buchanan, 581 A.2d at 1008). In Lowman, we specifically weighed such
factors as whether the claimant had advertised, listed a business phone number, had
business cards, obtained insurance, and whether the claimant’s actions reflected “an
entrepreneurial spirit” or “intentions of starting a new business [or] trade.” Lowman,
178 A.3d at 903 (quoting Buchanan, 581 A.2d at 1008). However, our Supreme
Court, in its recent opinion in Lowman v. Unemployment Compensation Board of
Review, __ A.3d __ (Pa., No. 41 EAP 2018, filed July 24, 2020), stated that “[e]ither
a claimant is self-employed or not. The concept of referring to activities as “positive
steps” adds nothing to the analysis of the actual services performed by a claimant.”
Id. at __, slip op. at 14 n.23. Our Supreme Court, in Lowman, stated “[w]e express
no opinion on the use of a ‘positive steps’ analysis as part of the test for self-
employment embodied in Section [4(l)(2)(B) of the Law] where the personal services
are performed by an individual in a stand-alone context.” Id. at __, slip op. at 14 n.24.
The Lowman Supreme Court opined that its interpretation of this [Section] “promotes
a comprehensive understanding of a claimant’s personal services.             Unlike the



                                          14
‘positive steps’ test, which focuses on a claimant’s stand-alone activities, Section
[4(l)(2)(B)] requires a structured two-factor analysis of a claimant’s personal services
where they are performed within the context of a work relationship with a third party.”
Id. at __, slip op. at 14. Our Supreme Court added:

              In the context of determining whether an individual is engaged in
              self-employment and therefore, ineligible for benefits, an analysis
              using Section [4(l)(2)(B) of the Law] does not evaluate what a
              claimant could do, but what he has done and/or is doing in terms
              of providing personal services for remuneration. Looking at a
              claimant’s real-time activities through the lens of Section
              [4(l)(2)(B) of the Law] avoids speculation based on hypothetical
              considerations and aids in evaluating a claimant’s actual status for
              eligibility purposes.

Id. at __, slip op. at 17.


              In the present matter, there is no evidence that Claimant took any sort
of positive step toward establishing a business. However, whether we utilize a
“positive step(s)” analysis or not, Claimant was not a trained tutor who made his
services available to anyone but the School. He secured the tutoring position through
Humanus. He worked 15 hours per week as a tutor for the School. Although he
could have accepted other tutoring assignments had they come along, he did not, and
it does not appear from the record that he sought any such other opportunities. In
fact, as the Board argued, Claimant would have had little time, if any, to pursue such
opportunities, in light of his acceptance of a non-tutoring, 32-hour per week position
with Clyde Peeling’s Reptile Land. His real time activities indicate he was engaged
as a tutor for 15 hours per week, strictly for the School, through Humanus.




                                          15
             In addition to its recent pronouncement(s) in Lowman, our Supreme
Court opined, in A Special Touch v. Department of Labor and Industry, Office of
Unemployment Compensation Tax Services, 228 A.3d 489 (Pa. 2020), a case, like
Stage Road Poultry Catchers, regarding employment status for UC tax purposes,
that the “phrase ‘customarily engaged,’ as used in Section 4(l)(2)(B) of the Law,
requires that an individual actually be involved, as opposed to merely having the
ability to be involved, in an independently established trade, occupation, profession,
or business.” Id. at 505-06. Based on the evidence of record, there is no indication
that Claimant, here, met such a standard.


                                   VI.   Conclusion
             Based on the evidence of record and the leading law, we see no error
by the Board in its determination that Humanus failed to meet its burden of proving
Claimant was self-employed. Although it is true that Claimant operated with a
certain amount of independence in his relationship with Humanus, there is
insufficient evidence to support the alternative outcome, i.e., that Claimant was
customarily engaged in an independently established profession and, thus, was
ineligible for UC benefits. Accordingly, we affirm the Board’s order.




                                              ______________________________
                                              J. ANDREW CROMPTON, Judge




                                         16
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Humanus Corporation,                  :
                       Petitioner     :
                                      :
           v.                         :   No. 1193 C.D. 2019
                                      :
Unemployment Compensation             :
Board of Review,                      :
                    Respondent        :




                                    ORDER

           AND NOW, this 23rd day of October 2020, the Order of the
Unemployment Compensation Board of Review is AFFIRMED.




                                          ______________________________
                                          J. ANDREW CROMPTON, Judge